FOR IMMEDIATE RELEASE - CALGARY, ALBERTA – NOVEMBER 15, 2007 BAYTEX ENERGY TRUST CONFIRMS MONTHLY DISTRIBUTION AT $0.18 PER UNIT CALGARY, ALBERTA (November 15, 2007) - Baytex Energy Trust (TSX: BTE.UN; NYSE: BTE) announces that a cash distribution of $0.18 per unit in respect of November operations will be paid on December 17, 2007 for unitholders of record on November 30, 2007. The ex-distribution date is November 28, 2007. The U.S. dollar equivalent distribution amount is approximately US$0.1874 per trust unit assuming a Canadian to U.S. dollar exchange rate of $1.0409. The actual U.S. dollar equivalent distribution for unitholders who hold through a brokerage firm will be based upon the Canadian/U.S. exchange rate in effect on the payment date, net of applicable Canadian withholding taxes. Registered shareholders are paid directly by Baytex’s transfer agent, Valiant Trust Company, and the distribution will be based on the exchange rate as of the record date, net of applicable withholding taxes. Baytex has paid a monthly distribution of $0.18 per unit since January 2006. Prior to that, Baytex had maintained its monthly distributions at $0.15 per unit since its inception in September 2003. The Trust's annualized cash distribution, based on the current payment, amounts to $2.16 per trust unit. Baytex Energy Trust is a conventional oil and gas income trust focused on maintaining its production and asset base through internal property development and delivering consistent returns to its unitholders. Trust units of Baytex are traded on the Toronto Stock Exchange under the symbol BTE.UN and on the New York Stock Exchange under the symbol BTE. Forward Looking Statements Certain statements in this press release are forward-looking statements. The reader is cautioned that assumptions used in the preparation of such information, although considered reasonable by Baytex at the time of preparation, may prove to be incorrect. Actual results achieved during the forecast period will vary from the information provided herein as a result of numerous known and unknown risks and uncertainties and other factors, many of which are beyond the control of Baytex. There is no representation by Baytex that actual results achieved during the forecast period will be the same in whole or in part as those forecast.All dollar amounts in this press release are Canadian dollars unless otherwise identified. For further information, please contact: Baytex Energy Trust Ray Chan, Chief Executive Officer Telephone: (403) 267-0715 Derek Aylesworth, Chief Financial OfficerTelephone: (403) 538-3639 Erin Hurst, Investor RelationsTelephone: (403) 538-3681 Toll Free Number: 1-800-524-5521 Website: www.baytex.ab.ca
